DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 5/5/2022.
Claims(s) 1-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/16/2020, 3/12/2021, 8/23/2021, 1/11/2022 and 5/5/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/16/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract idea of “determining, by a terminal device, a resource...” as noted in lines 2-5 of claim 1 and similarly in claim 12, lines 2-5 is drawn to the Mental Processes group and is considered as not being possible of being performed in the human mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 6, 9, 10, 11, 12, 13, 14, 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. US 20200029302.

As to claim 1:
Cox et al. discloses:
A method for transmitting a signal, comprising:
determining, by a terminal device, a resource for receiving at least one power saving signal, wherein the at least one power saving signal is associated with at least one first signal, or the resource for receiving the at least one power saving signal is associated with at least one time unit;
(“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)
(where
“the eNB may configure the UE. ... the WUS resource allocation may also be configured”/”send a WUS”/”WUS occasion (WO) resource” maps to “determining, by a terminal device, a resource for receiving at least one power saving signal”, where “configure” maps to “determining”, “UE” maps to “terminal device”, “resource allocation”/”sent”/”WUS occasion (WO) resource” maps to “resource for receiving”, “send a WUS” maps to “receiving at least one power saving signal”
“The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion”/” The configuration may occur via RRC messages during initial attachment or later” maps to “wherein the at least one power saving signal is associated with at least one first signal”, where “send a WUS” maps to “one power saving signal”, “Paging message”/”RRC messages” maps to “one first signal”, “when there is”/”may also be configure” maps to “associated”
“paging occasion” maps to “at least one time unit”, “to be sent during” maps to “associated with”

receiving, by the terminal device, the at least one power saving signal on the resource for receiving the at least one power saving signal respectively.
(where
“The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH” maps to “receiving, by the terminal device, the at least one power saving signal on the resource for receiving the at least one power saving signal respectively”, where “decoding” is considered as requiring “receiving”
      
Cox et al. teaches an eNB configuring a UE with resources for receiving a WUS, where the WUS may be associated with a paging message/paging occasion.

As to claim 2:
Cox et al. discloses:
wherein the at least one first signal is a first subset of a first set, and the method further comprises:
receiving, by the terminal device, information of the at least one first signal sent by the network device;
determining, by the terminal device, the resource for receiving the at least one power saving signal comprises:
determining, by the terminal device, the resource for receiving the at least one power saving signal according to the information of the at least one first signal.
(“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(where
“RRC messages”/” timers for idle mode DRX and cDRX, as well as WUS”/”WUS resource allocation may also be configured”/”SIBs” maps to “first set”,
“WUS resource allocation may also be configured” maps to “first subset”

As to claim 3:
Cox et al. discloses:
	wherein the method further comprises: performing, by the terminal device, rate matching with the power saving signal associated with the first signal in the first set according to the information of the at least one first signal.
(“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“In some embodiments, the sequence may be modified to account for the overlapping CRS signals from LTE if the sequence is sent in-band (e.g. for NB-IoT or efeMTC UEs). For example, the resource element (RE) mapping may be the same (as if there are no CRS/NRS), while the sequence on the REs carrying the CRS/NRS can be punctured. Alternatively, the sequence can be mapped to the REs excluding the REs containing the CRS/NRS, i.e., the sequence may be rate-matched around the CRS/NRS REs. If the number of available REs for carrying the WUS is less than the length of the WUS sequence, the remaining elements of the sequence may be punctured. That is, some of the REs (the CRS/NRS REs) may be punctured and others may not be punctured.”; Cox et al.; 0122)
(“In Example 7, the subject matter of Examples 1-6 includes, wherein at least one of: resource elements (REs) containing reference signals that overlap the WUS are punctured to carry the WUS, or the WUS is mapped around the REs and the WUS is rate matched around the REs.”; Cox et al.; 0245)

As to claim 6:
Cox et al. discloses:
A method according, wherein when the at least one power saving signal is 5 associated with at least one first signal, the power saving signal and the first signal are quasi-co-located; when the resource for receiving the at least one power saving signal is associated with at least one time unit, the power saving signal and a signal sent in the time unit are quasi-co-located.
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)

As to claim 9:
Cox et al. discloses:
wherein the method further comprises: performing, by the terminal device, Physical Downlink Control Channel (PDCCH) detection within a receiving window corresponding to the at least one power saving signal according to the at least one power saving signal; or...
(“Example 34 is a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to configure the UE to, when the instructions are executed: receive a wake-up signal (WUS) configuration from an evolved NodeB (eNB) that indicates that a WUS is supported by the eNB, the WUS being less complicated than a physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH); enter one of an idle mode or connected mode Discontinuous Reception (cDRX) state; and dependent on a coverage level of the UE, wake up from the one of the idle mode or cDRX state at a resource indicated by the WUS configuration and determine whether the WUS has been received; and in response to a determination that the WUS has been received, wake up for reception of a PDCCH for the UE in a paging occasion (PO) when the UE is in the idle mode or a physical downlink shared channel (PDSCH) for the UE when the UE is in the cDRX state.”; Cox et al.; 0272)

As to claim 10:
Cox et al. discloses:
wherein the receiving window comprises a Discontinuous Reception (DRX) sending window, a paging occasion or a PDCCH search space. 
(“Example 34 is a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to configure the UE to, when the instructions are executed: receive a wake-up signal (WUS) configuration from an evolved NodeB (eNB) that indicates that a WUS is supported by the eNB, the WUS being less complicated than a physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH); enter one of an idle mode or connected mode Discontinuous Reception (cDRX) state; and dependent on a coverage level of the UE, wake up from the one of the idle mode or cDRX state at a resource indicated by the WUS configuration and determine whether the WUS has been received; and in response to a determination that the WUS has been received, wake up for reception of a PDCCH for the UE in a paging occasion (PO) when the UE is in the idle mode or a physical downlink shared channel (PDSCH) for the UE when the UE is in the cDRX state.”; Cox et al.; 0272)
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)

As to claim 11:
Cox et al. discloses:
wherein determining, by the terminal device, the resource for receiving the at least one power saving signal comprises: determining, by the terminal device, the resource for receiving the at least one power saving signal according to a capability of the terminal device.
(“Example 30 is an apparatus of evolved NodeB (eNB), the apparatus comprising: processing circuitry arranged to: determine that a user equipment (UE) supports use of a wake-up signal (WUS) when in one of an idle mode or connected mode Discontinuous Reception (cDRX) state; determine that data is to be transmitted to the UE when the UE is in the idle mode or cDRX state; in response to a determination that the data is to be transmitted to the UE when the UE is in the idle mode or cDRX state, encode the WUS for transmission to the UE, the WUS comprising a sequence that is less complicated than a physical downlink control channel (PDCCH); and encode, for transmission to the UE after transmission of the WUS, one of: paging information during a paging occasion (PO) when the UE is in the idle mode, the paging information encoded for the UE, or a physical downlink shared channel (PDSCH) when the UE is in the cDRX state, the PDSCH encoded for the UE; and a memory configured to store the WUS.”; Cox et al.; 0268)

As to claim 12:
Cox et al. discloses:
A terminal device, comprising a processor and a transceiver, the processor is configured to determine a resource for receiving at least one power saving signal, wherein the at least one power saving signal is associated with at least one first signal, or the resource for receiving the at least one power saving signal is associated with at least one time unit;
 (“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)
(where
See FIG. 1 for “processor”, “transceiver”,
“the eNB may configure the UE. ... the WUS resource allocation may also be configured”/”send a WUS”/”WUS occasion (WO) resource” maps to “determining, by a terminal device, a resource for receiving at least one power saving signal”, where “configure” maps to “determining”, “UE” maps to “terminal device”, “resource allocation”/”sent”/”WUS occasion (WO) resource” maps to “resource for receiving”, “send a WUS” maps to “receiving at least one power saving signal”
“The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion”/” The configuration may occur via RRC messages during initial attachment or later” maps to “wherein the at least one power saving signal is associated with at least one first signal”, where “send a WUS” maps to “one power saving signal”, “Paging message”/”RRC messages” maps to “one first signal”, “when there is”/”may also be configure” maps to “associated”
“paging occasion” maps to “at least one time unit”, “to be sent during” maps to “associated with”

the transceiver is configured to receive the at least one power saving signal on the resource for receiving the at least one power saving signal respectively.

(where
“The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH” maps to “receiving, by the terminal device, the at least one power saving signal on the resource for receiving the at least one power saving signal respectively”, where “decoding” is considered as requiring “receiving”
      
Cox et al. teaches an eNB configuring a UE with resources for receiving a WUS, where the WUS may be associated with a paging message/paging occasion.

As to claim 13:
Cox et al. discloses:
A terminal device according, wherein the at least one first signal is a first subset of a first set, and the transceiver is further configured to:
receive information of the at least one first signal sent by a network device;
the processor is configured to:
determine the resource for receiving the at least one power saving signal according to the information of the at least one first signal. 
(“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(where
“RRC messages”/” timers for idle mode DRX and cDRX, as well as WUS”/”WUS resource allocation may also be configured”/”SIBs” maps to “first set”,
“WUS resource allocation may also be configured” maps to “first subset”

As to claim 14:
Cox et al. discloses:
	wherein the method further comprises: performing, by the terminal device, rate matching with the power saving signal associated with the first signal in the first set according to the information of the at least one first signal.
(“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“In some embodiments, the sequence may be modified to account for the overlapping CRS signals from LTE if the sequence is sent in-band (e.g. for NB-IoT or efeMTC UEs). For example, the resource element (RE) mapping may be the same (as if there are no CRS/NRS), while the sequence on the REs carrying the CRS/NRS can be punctured. Alternatively, the sequence can be mapped to the REs excluding the REs containing the CRS/NRS, i.e., the sequence may be rate-matched around the CRS/NRS REs. If the number of available REs for carrying the WUS is less than the length of the WUS sequence, the remaining elements of the sequence may be punctured. That is, some of the REs (the CRS/NRS REs) may be punctured and others may not be punctured.”; Cox et al.; 0122)
(“In Example 7, the subject matter of Examples 1-6 includes, wherein at least one of: resource elements (REs) containing reference signals that overlap the WUS are punctured to carry the WUS, or the WUS is mapped around the REs and the WUS is rate matched around the REs.”; Cox et al.; 0245)

As to claim 16:
Cox et al. discloses:
A method according, wherein when the at least one power saving signal is 5 associated with at least one first signal, the power saving signal and the first signal are quasi-co-located; when the resource for receiving the at least one power saving signal is associated with at least one time unit, the power saving signal and a signal sent in the time unit are quasi-co-located.
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)

As to claim 18:
Cox et al. discloses:
wherein the method further comprises: performing, by the terminal device, Physical Downlink Control Channel (PDCCH) detection within a receiving window corresponding to the at least one power saving signal according to the at least one power saving signal; or...
(“Example 34 is a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to configure the UE to, when the instructions are executed: receive a wake-up signal (WUS) configuration from an evolved NodeB (eNB) that indicates that a WUS is supported by the eNB, the WUS being less complicated than a physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH); enter one of an idle mode or connected mode Discontinuous Reception (cDRX) state; and dependent on a coverage level of the UE, wake up from the one of the idle mode or cDRX state at a resource indicated by the WUS configuration and determine whether the WUS has been received; and in response to a determination that the WUS has been received, wake up for reception of a PDCCH for the UE in a paging occasion (PO) when the UE is in the idle mode or a physical downlink shared channel (PDSCH) for the UE when the UE is in the cDRX state.”; Cox et al.; 0272)

As to claim 19:
Cox et al. discloses:
wherein determining, by the terminal device, the resource for receiving the at least one power saving signal comprises: determining, by the terminal device, the resource for receiving the at least one power saving signal according to a capability of the terminal device.
(“Example 30 is an apparatus of evolved NodeB (eNB), the apparatus comprising: processing circuitry arranged to: determine that a user equipment (UE) supports use of a wake-up signal (WUS) when in one of an idle mode or connected mode Discontinuous Reception (cDRX) state; determine that data is to be transmitted to the UE when the UE is in the idle mode or cDRX state; in response to a determination that the data is to be transmitted to the UE when the UE is in the idle mode or cDRX state, encode the WUS for transmission to the UE, the WUS comprising a sequence that is less complicated than a physical downlink control channel (PDCCH); and encode, for transmission to the UE after transmission of the WUS, one of: paging information during a paging occasion (PO) when the UE is in the idle mode, the paging information encoded for the UE, or a physical downlink shared channel (PDSCH) when the UE is in the cDRX state, the PDSCH encoded for the UE; and a memory configured to store the WUS.”; Cox et al.; 0268)

As to claim 20:
Cox et al. discloses:
A non-transitory computer readable storage medium, configured to store a computer program, wherein the computer program causes a computer to perform the method according to
a method for transmitting a signal, comprising:
determining, by a terminal device, a resource for receiving at least one power saving signal, wherein the at least one power saving signal is associated with at least one first signal, or the resource for receiving the at least one power saving signal is associated with at least one time unit;
(“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)
(where
“the eNB may configure the UE. ... the WUS resource allocation may also be configured”/”send a WUS”/”WUS occasion (WO) resource” maps to “determining, by a terminal device, a resource for receiving at least one power saving signal”, where “configure” maps to “determining”, “UE” maps to “terminal device”, “resource allocation”/”sent”/”WUS occasion (WO) resource” maps to “resource for receiving”, “send a WUS” maps to “receiving at least one power saving signal”
“The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion”/” The configuration may occur via RRC messages during initial attachment or later” maps to “wherein the at least one power saving signal is associated with at least one first signal”, where “send a WUS” maps to “one power saving signal”, “Paging message”/”RRC messages” maps to “one first signal”, “when there is”/”may also be configure” maps to “associated”
“paging occasion” maps to “at least one time unit”, “to be sent during” maps to “associated with”

receiving, by the terminal device, the at least one power saving signal on the resource for receiving the at least one power saving signal respectively.
(where
“The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH” maps to “receiving, by the terminal device, the at least one power saving signal on the resource for receiving the at least one power saving signal respectively”, where “decoding” is considered as requiring “receiving”
      
Cox et al. teaches an eNB configuring a UE with resources for receiving a WUS, where the WUS may be associated with a paging message/paging occasion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US 20200029302 in view of Huawei et al., “Status Report to TSG”, June 11-14, 2018, 3GPP, 3GPP TSG RAN meeting #80, La Jolla, USA, RP-180849.

As to claim 4:
Cox et al. discloses:
wherein performing, by the terminal device, the rate matching with the power saving signal associated with the first signal in the first set according to the information of the at least one first signal comprises:
receiving, by the terminal device, a signal other than the power saving signal on a resource for receiving the power saving signal...,
...
 (“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“In some embodiments, the sequence may be modified to account for the overlapping CRS signals from LTE if the sequence is sent in-band (e.g. for NB-IoT or efeMTC UEs). For example, the resource element (RE) mapping may be the same (as if there are no CRS/NRS), while the sequence on the REs carrying the CRS/NRS can be punctured. Alternatively, the sequence can be mapped to the REs excluding the REs containing the CRS/NRS, i.e., the sequence may be rate-matched around the CRS/NRS REs. If the number of available REs for carrying the WUS is less than the length of the WUS sequence, the remaining elements of the sequence may be punctured. That is, some of the REs (the CRS/NRS REs) may be punctured and others may not be punctured.”; Cox et al.; 0122)
(“In Example 7, the subject matter of Examples 1-6 includes, wherein at least one of: resource elements (REs) containing reference signals that overlap the WUS are punctured to carry the WUS, or the WUS is mapped around the REs and the WUS is rate matched around the REs.”; Cox et al.; 0245)

Cox et al. as described above does not explicitly teach:
associated with a second subset of the first set
wherein the second subset comprises a first signal other than the at least one first signal in the first set.

However, Berry-2 further teaches an NRS configuration capability which includes:
associated with a second subset of the first set
wherein the second subset comprises a first signal other than the at least one first signal in the first set.
(“WUS is punctured in RE-level by NRSs.”; Huawei et al.; p.3, middle of page)
(“For special subframe configurations #3, #4 and #8, NRS is mapped to the 3rd and 4th symbols of each slot • For special subframe configurations #9 and #10, NRS is mapped to the 3rd and 4th symbols of the first slot. • For special subframe configurations #1, #2, #6 and #7, NRS is mapped to the 6th and 7th symbols of the first slot”; Huawei et al.; p.6, top-middle of page)

      Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NRS configuration capability of Huawei et al. into Cox et al. By modifying the configuration of Cox et al. to include the NRS configuration capability as taught by the configuration of Huawei et al., the benefits of improved WUS efficiency (Cox et al.; 0127) with improved WUS signaling (Huawei et al.; p.3) are achieved.

As to claim 15:
Cox et al. discloses:
wherein the processor is configured to:
receive a signal other than the power saving signal on a resource for receiving the power saving signal ...comprises a first signal other than the at least one first signal in the first set.
 (“At operation 702, the eNB may configure the UE. The configuration may occur via RRC messages during initial attachment or later. The configuration may include timers for idle mode DRX and cDRX, as well as WUS. In some embodiments, the WUS resource allocation may also be configured. The eNB may also configure by sending information using system information messages (SI) by using System Information Blocks (SIBs).”; Cox et al.; 0106)
(“In some embodiments, the sequence may be modified to account for the overlapping CRS signals from LTE if the sequence is sent in-band (e.g. for NB-IoT or efeMTC UEs). For example, the resource element (RE) mapping may be the same (as if there are no CRS/NRS), while the sequence on the REs carrying the CRS/NRS can be punctured. Alternatively, the sequence can be mapped to the REs excluding the REs containing the CRS/NRS, i.e., the sequence may be rate-matched around the CRS/NRS REs. If the number of available REs for carrying the WUS is less than the length of the WUS sequence, the remaining elements of the sequence may be punctured. That is, some of the REs (the CRS/NRS REs) may be punctured and others may not be punctured.”; Cox et al.; 0122)
(“In Example 7, the subject matter of Examples 1-6 includes, wherein at least one of: resource elements (REs) containing reference signals that overlap the WUS are punctured to carry the WUS, or the WUS is mapped around the REs and the WUS is rate matched around the REs.”; Cox et al.; 0245)

Cox et al. as described above does not explicitly teach:
associated with a second subset of the first set, wherein the second subset
However, Berry-2 further teaches an NRS configuration capability which includes:
associated with a second subset of the first set, wherein the second subset 
(“WUS is punctured in RE-level by NRSs.”; Huawei et al.; p.3, middle of page)
(“For special subframe configurations #3, #4 and #8, NRS is mapped to the 3rd and 4th symbols of each slot • For special subframe configurations #9 and #10, NRS is mapped to the 3rd and 4th symbols of the first slot. • For special subframe configurations #1, #2, #6 and #7, NRS is mapped to the 6th and 7th symbols of the first slot”; Huawei et al.; p.6, top-middle of page)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NRS configuration capability of Huawei et al. into Cox et al. By modifying the configuration of Cox et al. to include the NRS configuration capability as taught by the configuration of Huawei et al., the benefits of improved WUS efficiency (Cox et al.; 0127) with improved WUS signaling (Huawei et al.; p.3) are achieved.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US 20200029302 in view of He et al. US 20190254110.

As to claim 5:
Cox et al. discloses:
...the at least one time unit is a time unit in a first paging occasion (PO).
(“If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. The eNB may first send a WUS on the WUS occasion (WO) resource when there is DL control message such as a Paging message (on a PDCCH) or data (on a PDSCH) to be sent during a paging occasion when the UE is in idle mode DRX or during the On Duration in when the UE is in cDRX. The WUS may be significantly less complicated, for example carrying a single bit, than a PDCCH. As the WUS may be less complicated than a PDCCH, decoding the WUS may be computationally less complex than decoding the PDCCH and thus use less power than decoding the PDCCH. The UE in idle mode DRX or cDRX may use a wake-up receiver to detect the WUS and may only wake up the baseband processor when a WUS is detected. The WUS may comprise a sequence and may additionally include a payload.”; Cox et al.; 0112)

Cox et al. as described above does not explicitly teach:
wherein the first signal comprises ...or a channel state information reference signal (CSI-RS), and

However, He et al. further teaches an CSI-RS configuration capability which includes:
wherein the first signal comprises ...or a channel state information reference signal (CSI-RS), and
(“In another example, the type of additional information in a DCI format providing a WUS can be configured to a UE by higher layers, for example according to the UE service requirements or network conditions. For example, higher layers can configure that the DCI format only carries BWP switching information. Higher layers can also configure that no additional information is provided by the DCI format. Then, a DCI format detection indicates corresponding PDSCH or PUSCH scheduling in the following DRX cycle. A CSI-RS can also be used as a WUS when the WUS provides only a few bits of information such as 1 bit for indicating whether or not the UE wakes up in the next DRX cycle.”; He et al.; 0190)

      Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CSI-RS configuration capability of He et al. into Cox et al. By modifying the WUS of Cox et al. to include the CSI-RS configuration capability as taught by the WUS of He et al., the benefits of improved WUS efficiency (Cox et al.; 0127) with reduced bandwidth (He et al.; 0179) are achieved.

Claim(s) 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US 20200029302 in view of Hwang et al. US 20200359322.

As to claim 7:
Cox et al. as described above does not explicitly teach:
wherein the at least one power saving signal is a plurality of power saving signals, and any two power saving signals in the plurality of power saving signals are different in at least one of following aspects: ... and a sequence.

However, Hwang et al. further teaches a sequence configuration capability which includes:
wherein the at least one power saving signal is a plurality of power saving signals, and any two power saving signals in the plurality of power saving signals are different in at least one of following aspects: ... and a sequence.
(“When this method is used, an adjacent UE may determine whether a monitored WUS is a signal related to a coCH that the UE expects, through a WUS sequence and/or WUS scrambling. For example, when the coCH is an NPDCCH for paging and transmission resources of WUSs indicating different coCHs ... or partially overlap with each other, the UE may calculate a sequence and/or a scrambling value to be used for a WUS by using information related to its PO, and attempt to detect the WUS based on the sequence and/or the scrambling value. Specifically, when a paging NPDCCH and a WUS are transmitted in a plurality of subframes as in NB-IoT, WUS transmission subframes may overlap with each other between adjacent POs. To identify a WUS for each PO, Method 1.1 may be applied.”; Hwang et al.; 0153)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NRS configuration capability of Huawei et al. into Cox et al. By modifying the configuration of Cox et al. to include the NRS configuration capability as taught by the configuration of Huawei et al., the benefits of improved WUS efficiency (Cox et al.; 0127) with improved WUS signaling (Huawei et al.; p.3) are achieved.

As to claim 8:
Cox et al. discloses:
wherein the sending time unit, the frequency domain position or the sequence are configured by the network device.
(“For a UE-group/UE-specific WUS design, various designs can be considered. In one embodiment, the sequence associated with each UE can be configured by the eNB, e.g. via RRC signaling.”; Cox et al.; 0119)
(“In Example 21, the subject matter of Examples 1-20 includes, wherein: the WUS is received on a physical resource block (PRB) configured by the eNB via higher layer signaling, independent of a PRB or narrowband configured for paging monitoring and for monitoring in a connected state.”; Cox et al.; 0259)

As to claim 17:
Cox et al. as described above does not explicitly teach:
wherein the at least one power saving signal is a plurality of power saving signals, and any two power saving signals in the plurality of power saving signals are different in at least one of following aspects: ... and a sequence.

However, Hwang et al. further teaches a sequence configuration capability which includes:
wherein the at least one power saving signal is a plurality of power saving signals, and any two power saving signals in the plurality of power saving signals are different in at least one of following aspects: ... and a sequence.
(“When this method is used, an adjacent UE may determine whether a monitored WUS is a signal related to a coCH that the UE expects, through a WUS sequence and/or WUS scrambling. For example, when the coCH is an NPDCCH for paging and transmission resources of WUSs indicating different coCHs ... or partially overlap with each other, the UE may calculate a sequence and/or a scrambling value to be used for a WUS by using information related to its PO, and attempt to detect the WUS based on the sequence and/or the scrambling value. Specifically, when a paging NPDCCH and a WUS are transmitted in a plurality of subframes as in NB-IoT, WUS transmission subframes may overlap with each other between adjacent POs. To identify a WUS for each PO, Method 1.1 may be applied.”; Hwang et al.; 0153)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NRS configuration capability of Huawei et al. into Cox et al. By modifying the configuration of Cox et al. to include the NRS configuration capability as taught by the configuration of Huawei et al., the benefits of improved WUS efficiency (Cox et al.; 0127) with improved WUS signaling (Huawei et al.; p.3) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20180270756 – teaches a wakeup signal and be rate matched around an NRS (see para. 0134).
US 20190090193 – teaches a wakeup signal can be punctured with a CRS (see para. 0089).
US 20200229095 – teaches puncturing WUS with RSS (see para. 0136).
US 20190297577 – teaches performing PDCCH reception when indicated via the detection of a PoSS (see para. 0274).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464